DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on August 23, 2021 has been entered. Claims 1-19 and 21 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. [US 20110204249 A1, hereafter Nagai] in view of Labetski et al. [US 20200089124 A1, hereafter Labetski].
As per Claims 1, 15 and 21, Nagai teaches A lithography apparatus (See fig. 1) comprising:  an extreme ultraviolet (EUV) light generating apparatus 1 (See fig. 2) wherein a vessel including a first end (at 12a) and a second end (at the intermediate focus IF) opposite to each other and providing an internal space extending from the first end to the second end; 
a concave mirror (collector mirror 12) adjacent to the first end of the vessel; 
a droplet generator (plasma generation site P1) configured to supply a droplet to the internal space of the vessel; 
a laser light source configured to irradiate a laser beam (the laser beam L1) to the droplet in the internal space of the vessel, the irradiated droplet emitting EUV light; and 
a gas jet configured to receive a flow control gas and spray the received flow control gas into the internal space of the vessel (Para 49), and 
wherein the plurality of nozzles are configured to spray the received flow control gas in a downward direction extending from the second end of the vessel to the first end of the vessel (See fig. 2, Para 48 and 49).
wherein the gas jet comprises a ring-shaped main body including a plurality of nozzles spaced apart from one another in a circumferential direction.
Labetski teaches the showerhead 101 in FIG. 9B extends along a perimeter (e.g., a circumference) of the of the inner vessel wall 104 such that the first and second plurality of nozzles 120a and 120b may be configured to introduce gas into the vessel 100 along the entire perimeter of the inner vessel wall 104 (See fig. 9B, Para 190).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the gas nozzles arrangement as disclosed by Labetski in the light source of Nagai in order to effectively reduce contamination and improve radiation source and increase performance. 
As per Claim 2, Nagai in view of Sabetski teaches the EUV light generating apparatus of claim 1.
Nagai further disclosed an exhaust pump configured to exhaust a gas in the vessel through an exhaust port of the vessel, wherein the gas jet is between the exhaust port of the vessel and the second end of the vessel (Para 45).
As per Claims 3 and 18, Nagai in view of Sabetski teaches the EUV light generating apparatus of claim 1.
Nagai further disclosed wherein the gas jet further comprises an inlet pipe configured to receive a flow of the flow control gas from a gas source, and wherein the ring-shaped main body of the gas jet comprises a distribution channel configured to guide the flow of the flow control gas transmitted by the inlet pipe to the plurality of nozzles (See fig. 3, Para 50).
As per Claims 4 and 16, Nagai in view of Sabetski teaches the EUV light generating apparatus of claim 3, 
Sabetski further disclosed wherein the distribution channel comprises a first distribution channel and two second distribution channels, 
wherein the first distribution channel is configured to: divide the flow of the flow control gas transmitted by the inlet pipe into divided flows of the flow control gas; and 
transmit each of the divided flows of the flow control gas to a corresponding one of the two second distribution channels, and wherein each of the two second distribution channels is configured to transmit a corresponding divided flow of the flow control gas transmitted by the first distribution channel to two corresponding nozzles among the plurality of nozzles of the ring-shaped main body (See fig. 9B).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the gas nozzles arrangement as disclosed by Labetski in the light source of Nagai in order to effectively reduce contamination and improve radiation source and increase performance.
As per Claim 5, Nagai in view of Sabetski teaches the EUV light generating apparatus of claim 1.
Sabetski further disclosed wherein the gas jet comprises: an inlet pipe configured to receive a flow of the flow control gas provided by a gas source; and 
a branch pipe connected to the ring-shaped main body and configured to: divide the received flow of the flow control gas transmitted by the inlet pipe into divided flows of the flow control gas; and 
transmit each of the divided flows of the flow control gas to at least two corresponding nozzles among the plurality of nozzles of the ring-shaped main body (See fig. 9B, Para 182-184).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the gas nozzles arrangement as disclosed by Labetski in the light source of Nagai in order to effectively reduce contamination and improve radiation source and increase performance.
As per Claim 6, Nagai in view of Sabetski teaches the EUV light generating apparatus of claim 5.
Sabetski further disclosed wherein the branch pipe comprises a first branch pipe and two second branch pipes, wherein the first branch pipe is configured to: divide the received flow of the flow control gas transmitted by the inlet pipe into divided flows of the flow control gas; and 
transmit each of the divided flows of the flow control gas to a corresponding one of the two second branch pipes, and wherein each of the two second branch pipes is configured to transmit a corresponding divided flow of the flow control gas transmitted by the first branch pipe to two corresponding nozzles among the plurality of nozzles of the ring-shaped main body (See fig. 9B, Para 182-184).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the gas nozzles arrangement as disclosed by Labetski in the light source of Nagai in order to effectively reduce contamination and improve radiation source and increase performance.
As per Claim 7, Nagai in view of Sabetski teaches the EUV light generating apparatus of claim 1.
Sabetski further disclosed wherein the plurality of nozzles are spaced apart from one another at regular intervals in the circumferential direction of the ring-shaped main body, and 
wherein each of the plurality of nozzles is in a form of a slit extending in the circumferential direction of the ring-shaped main body (See fig. 9B, Para 182-184).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the gas nozzles arrangement as disclosed by Labetski in the light source of Nagai in order to effectively reduce contamination and improve radiation source and increase performance.
As per Claim 8, Nagai in view of Sabetski teaches the EUV light generating apparatus of claim 7.
Sabetski further disclosed wherein the ring-shaped main body of the gas jet comprises a lower surface closer to the first end of the vessel than the second end of the vessel, and an upper surface closer to the second end of the vessel than the first end of the vessel, and wherein each of the plurality of nozzles is an opening of the ring-shaped main body disposed at the lower surface of the ring-shaped main body (See fig. 9B, Para 182-184).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the gas nozzles arrangement as disclosed by Labetski in the light source of Nagai in order to effectively reduce contamination and improve radiation source and increase performance.
As per Claim 9, Nagai in view of Sabetski teaches the EUV light generating apparatus of claim 8.
Nagai in view of Sabetski further disclosed wherein the gas jet further comprises a plurality of flow guide plates extending downwardly from the ring-shaped main body to guide the flow control gas sprayed from the plurality of nozzles, respectively (See Nagai fig. 2 in view of Sabetski fig. 9B).
As per Claim 10, Nagai in view of Sabetski teaches the EUV light generating apparatus of claim 7, wherein the ring-shaped main body of the gas jet comprises an outer side surface contacting an internal wall of the vessel and an inner side surface, 
wherein each of the plurality of nozzles is an opening of the ring-shaped main body disposed at the inner side surface of the ring-shaped main body, and 
wherein the gas jet further comprises a flow guide plate configured to guide the flow control gas sprayed from the plurality of nozzles in the downward direction extending from the second end of the vessel to the first end of the vessel (See Nagai fig. 2 in view of Sabetski fig. 9B).
As per Claim 11, Nagai in view of Sabetski teaches the EUV light generating apparatus of claim 7.
Sabetski further disclosed wherein the ring-shaped main body of the gas jet is inserted into a groove formed in an internal wall of the vessel (See fig. 9B, Para 190).
As per Claim 12, Nagai in view of Sabetski teaches the EUV light generating apparatus of claim 1.
Nagai further disclosed wherein the flow control gas comprises hydrogen (Para 49).
As per Claim 13, Nagai in view of Sabetski teaches the EUV light generating apparatus of claim 1.
Sabetski further disclosed wherein the gas jet comprises metal (Para 160).
As per Claim 14, Nagai in view of Sabetski teaches the EUV light generating apparatus of claim 1.
Nagai further disclosed wherein the internal space of the vessel is cone-shaped to have a width decreasing from the first end of the vessel to the second end of the vessel, and wherein the gas jet is configured to spray the flow control gas through the plurality of nozzles in a direction inclined at an angle in a range of from about a predetermined angle with respect to a central axis direction of the internal space of the vessel (See fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the direction of gas flow as claimed in order to effectively reduce contamination and improve radiation source and increase performance.
As per Claim 17, Nagai in view of Sabetski teaches the EUV light generating apparatus of claim 15.
Sabetski further disclosed wherein the gas jet comprises: an inlet pipe configured to receive a flow of the flow control gas from a gas source; a first branch pipe including two paths into which the flow control gas transmitted by the inlet pipe is divided; a second branch pipe extending between an end of one of the two paths of the first branch pipe and the ring-shaped main body; and a third branch pipe extending between an end of the other of the two paths of the first branch pipe and the ring-shaped main body, and wherein each of the second and third branch pipes is configured to: divide a flow of the flow control gas transmitted by the first branch pipe into divided flows of the flow control gas; and transmit the divided flows of the flow control gas to two nozzles among the plurality of nozzles included in the ring-shaped main body (See fig. 9B, Para 190).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the gas nozzles arrangement as disclosed by Labetski in the light source of Nagai in order to effectively reduce contamination and improve radiation source and increase performance.
As per Claim 19, Nagai in view of Sabetski teaches the EUV light generating apparatus of claim 15.
Nagai in view of Sabetski further disclosed wherein the ring-shaped main body of the gas jet comprises a lower surface closer to the first end of the vessel than the second end of the vessel, and an upper surface closer to the second end of the vessel than the first end of the vessel, and wherein each of the plurality of nozzles is an opening of the ring-shaped main body disposed at the lower surface of the ring-shaped main body, and wherein the plurality of nozzles extend to be inclined with respect to a central axis direction of the internal space of the vessel (See Nagai fig. 2 in view of Sabetski fig. 9B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882